                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   June 21, 2019
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §   MAGISTRATE NO. 2:19-MJ-2369-2
                                             §
ROBERT REYES-REYES                           §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

        A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the Defendant pending trial in this

case:

        (1)   There are no conditions or combination of conditions that would reasonably

secure the presence of the Defendant; and

        (2)   There are no conditions or combination of conditions that will reasonably

assure the safety of the community.

        The evidence against the Defendant meets the probable cause standard. The

findings and conclusions contained in the Pretrial Services Report are adopted. The

Defendant’s criminal history reflects an unbroken series of arrests and convictions

beginning in 1996. Most recently, he posted bond on a theft offense, failed to appear in

court, and posted a bond on that offense six weeks prior to committing the instant

offense. He was homeless when arrested. He is a poor bond candidate.

        The Defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending
1/2
appeal.   The Defendant shall be afforded a reasonable opportunity for private

consultation with defense counsel. On order of a court of the United States or on request

of an attorney for the Government, the person in charge of the corrections facility shall

deliver the Defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

      ORDERED this 21st day of June, 2019.


                                            ___________________________________
                                            B. JANICE ELLINGTON
                                            UNITED STATES MAGISTRATE JUDGE




2/2
